Citation Nr: 0429771	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  99-11 818A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York



THE ISSUES

1.  Entitlement to reimbursement for the cost of medical 
services provided by Cardiology Associates of Schenectady 
from February 1, 1999 through February 11, 1999.  

2.  Entitlement to reimbursement for the cost of medical 
services for the cost of medical services provided by Albany 
Medical Center on February 23, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Albany, New York, Department of 
Veterans Affairs (VA) Medical Center.  In March 2004, the 
Board remanded this case.  

This case was certified to the Board from the Medical Center 
in Canandaigua, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 1999 decision, the veteran was denied 
reimbursement for the cost of medical services provided by 
Schenectady Vascular Associates on January 29, 1999.  In a 
May 1999 decision, the veteran was denied reimbursement for 
the cost of medical services provided by Cardiology 
Associates of Schenectady from February 1, 1999 through 
February 11, 1999.  In another May 1999 decision, the veteran 
was denied reimbursement for the cost of medical services for 
the cost of medical services provided by Albany Medical 
Center on February 23, 1999.  The issues on appeal are 
limited to those on the front page.  

The Board notes that on remand, it was verified that the 
veteran had no service-connected disabilities.  Nevertheless, 
the complete directives of the prior remand were not complied 
with in this case.  In addition, the Board notes that the 
veteran has submitted additional evidence which has not been 
reviewed by the AOJ.  In light of these deficiencies and for 
the other non-remand compliance as set forth below, this 
claim must again be remanded.  

The Board remanded this case in March 2003.  The Agency of 
Original Jurisdiction (AOJ) was instructed to perform certain 
actions which were not all completed, as noted below.  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a remand by either the Court or the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, as remand directives were not followed, the AOJ must 
again undertake the requested development.  

On remand, the AOJ verified the service dates, verified that 
the veteran had no service-connected disability, verified 
that the representative was the Veterans of Foreign Wars 
(VFW), and obtained medical records.  Other requested actions 
were not conducted.  

The AOJ was instructed, in pertinent part, to incorporate 
into the claims file copies of the Albany and Buffalo VA 
Medical Center medical administrative files dated from 1998 
to 1999 to include notes, faxes, reports of contact, etc.; 
copies of Albany and Buffalo VA Medical Center medical 
records dated from 1998 to 1999 to include inpatient and 
outpatient treatment records and referral notes; copies of 
administrative and medical records from the private 
facilities in question; a copy of the page)s) succeeding page 
one of the veteran's May 3, 1999 letter to Susan Elred.

The AOJ obtained VA and private medical records.  As noted, 
further evidence has been received from the veteran.  There 
is no copy of the Albany and Buffalo VA Medical Center 
medical administrative files dated from 1998 to 1999 to 
include notes, faxes, reports of contact, etc.  On remand, 
all requested records must be obtained.  If they are 
unavailable, such should be documented.  

The AOJ did not furnish a copy of the page(s) succeeding page 
one of the veteran's May 3, 1999 letter to Susan Elred.  The 
AOJ should do so.  The veteran is also hereby notified that a 
complete copy of that document is not of record and he should 
furnish a complete copy, if he has one.  

In addition, the Board noted that the matter of whether VA 
authorized the veteran's treatment in question prior to the 
veteran's having undergone such treatment was raised.  The 
AOJ did not address this issue on remand.  The veteran was 
not provided the pertinent law and regulations.  

Initially, a factual determination should be made as to 
whether VA gave prior authorization for the non-VA medical 
care by Cardiology Associates of Schenectady from February 1, 
1999 through February 11, 1999; and by Albany Medical Center 
on February 23, 1999.  It should be determined if the veteran 
obtained proper authorization for payment of the private 
medical expenses in question.  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
positions as to the issues on appeal, he must 
submit that evidence to the AOJ.  

2.  Copies of the Albany and Buffalo VA 
Medical Center medical administrative files 
dated from 1998 to 1999 to include notes, 
faxes, reports of contact, etc. should be 
associated with the MAS file.

3.  Copies of Albany and Buffalo VA Medical 
Center medical records dated from 1998 to 
1999 which are not already of record, to 
include inpatient and outpatient treatment 
records and referral notes, should be 
associated with the MAS file.

4.  Copies of administrative and medical 
records from the private facilities in 
question should be associated with the MAS 
file.

5.  A copy of the page(s) succeeding page one 
of the veteran's May 3, 1999 letter to Susan 
Elred should be associated with the MAS file.

6.  Taking into consideration all evidence 
and argument of record dated since the August 
2004 supplemental statement of the case, a 
factual determination should be made as to 
whether VA gave prior authorization for the 
non-VA medical care, provided by Cardiology 
Associates of Schenectady from February 1, 
1999 through February 11, 1999; and by Albany 
Medical Center on February 23, 1999.  

7.  Copies of the statement of the case and 
supplemental statements of the case to 
include one that may be issued in light of 
receipt of additional evidence should be sent 
to the veteran's representative.  

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


